DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Tsukino (US2015/0300723) and Takayama et al. (US2015/0059380) does not teach the device as recited, in particular “...wherein the refrigerant circuit further includes at least one second refrigerant path to which the compressor, a second utilization-side heat exchanger, a second expansion valve controlled by the control unit, and the heat source-side heat exchanger are connected in order, and when receiving the request for high-temperature air, the control unit changes the turn-off condition of the heating operation of the second refrigerant path, which is not required for the high-temperature air, so that the heating operation does not turn off before the change of the turn-off condition but turns off after the change of the turn-off condition in a predetermined state,” when added to the other features claimed in independent Claim 1.
 



As per independent Claim 2, the prior art, Tsukino (US2015/0300723) and Takayama et al. (US2015/0059380) does not teach the device as recited, in particular “...wherein the refrigerant circuit further includes at least one second refrigerant path to which the compressor, a second utilization-side heat exchanger, a second expansion valve controlled by the control unit, and the heat source-side heat exchanger are connected in order, and when receiving the request for high-temperature air, the control unit changes a turn-off condition of a heating operation of the second refrigerant path such that a difference between a set temperature and an indoor temperature, which is a condition for turning off the heating operation of the second refrigerant path for which the request for high-temperature air has not been made, is reduced or set to 0.,” when added to the other features claimed in independent Claim 2.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763